UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5079 John Hancock Tax-Exempt Series Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: May 31, 2011 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended May 31, 2011 SEC 30-day Average annual total returns (%) Cumulative total returns (%) SEC 30-day yield (%) with maximum sales charge (POP) with maximum sales charge (POP) yield (%) unsubsidized 1 as of as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-11 5-31-11 Class A –2.51 2.85 3.73 –2.51 15.11 44.27 3.11 3.04 Class B –3.64 2.74 3.63 –3.64 14.46 42.81 2.57 2.49 Class C 0.27 3.09 3.48 0.27 16.42 40.83 2.57 2.49 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial Highlights tables in this report. The fee waivers and expense limitations are contractual at least until 9-30-11 for Class A, Class B and Class C shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. The expense ratios are as follows: Class A Class B Class C Net (%) 0.94 1.64 1.64 Gross (%) 1.09 1.79 1.79 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1–800–225–5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the Fund’s income may be subject to taxes, and on some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 New York Tax-Free Income Fund | Annual report Class B Class C Start date 5-31-01 5-31-01 NAV $14,281 $14,083 POP $14,281 $14,083 Index $16,324 $16,324 The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Barclays Capital Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 Unsubsidized yield reflects what the yield would have been without the effect of reimbursements and waivers. 2 NAV represents net asset value and POP represents public offering price. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Annual report | New York Tax-Free Income Fund 7 Management’s discussion of Fund performance By John Hancock Asset Management (formerly MFC Global Investment Management (U.S.), LLC) 1 The 12-month period ended May 31, 2011 was a volatile one for the municipal bond market, but municipal bonds nonetheless posted positive results. Most of the volatility occurred in late 2010 and early 2011 amid a supply and demand imbalance — supply surged as municipalities rushed to issue bonds under the expiring Build America Bonds program, while demand evaporated as investors expressed renewed concerns about municipal credit quality in the face of persistent budget deficits and expected reductions in federal funding for states and municipalities. New York addressed its budgetary challenges aggressively, erasing a $10 billion deficit through consolidation, spending caps and cuts to education and health care. In addition, state tax revenues have been exceeding expectations, thanks in part to the improving economic environment over the last nine months of the period. For the year ended May 31, 2011, John Hancock New York Tax-Free Income Fund’s Class A shares posted a total return of 2.04% at net asset value. By comparison, Morningstar, Inc.’s muni New York long fund category produced an average return of 1.48%, while the Fund’s benchmark, the Barclays Capital Municipal Bond Index, returned 3.18%. The benchmark index represents a broad measure of the municipal bond market, so state-specific municipal bond funds will not always reflect all the movement in the broader index and therefore their performance will not always align with the benchmark. Several factors contributed to the Fund’s outperformance of its Morningstar peer group average. The Fund is generally more conservatively positioned, with less interest-rate sensitivity (i.e. shorter duration). This positioning paid off during the most severe periods of market volatility. Individual credit selection also added value as larger, well-distributed, higher-yielding project revenue bonds remained attractive in an uncertain market environment. From a sector perspective, the Fund’s corporate development bonds fared well during the period as crossover buyers, who are less familiar with the municipal bond market, focused on bonds from recognizable issuers, and securities financing projects for major corporations fit the bill. On the flip side, higher coupon bonds with calls or maturities inside of one year lagged the market in the period and detracted from Fund results. As these bonds approached payoff, their prices declined as premiums amortized down to the final payoff price. This commentary reflects the views of the portfolio managers through the end of the Fund’s period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The major risk factors in this Fund’s performance are interest-rate and credit risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Fund’s average maturity will make it more sensitive to interest-rate risk. Investments focused on one sector may fluctuate more widely than investments across multiple sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 1 Manulife Asset Management (US) LLC is doing business as John Hancock Asset Management. 8 New York Tax-Free Income Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on December 1, 2010 with the same investment held until May 31, 2011. Account value Ending value Expenses paid during on 12-1-10 on 5-31-11 period ended 5-31-11 1 Class A $1,000.00 $1,013.30 $4.72 Class B 1,000.00 1,009.70 8.22 Class C 1,000.00 1,009.80 8.22 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2011, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | New York Tax-Free Income Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on December 1, 2010, with the same investment held until May 31, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 12-1-10 on 5-31-11 period ended 5-31-11 1 Class A $1,000.00 $1,020.20 $4.73 Class B 1,000.00 1,016.80 8.25 Class C 1,000.00 1,016.80 8.25 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 0.94%, 1.64% and 1.64% for Class A, Class B, and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 New York Tax-Free Income Fund | Annual report Portfolio summary Top 10 Holdings (29.6% of Net Assets on 5-31-11) 1 New York State Dormitory Authority, 5-15-19, 5.500% 3.9% Oneida County Industrial Development Agency, 7-1-29, Zero 3.6% New York City Industrial Development Agency, 3-1-15, 6.250% 3.3% Triborough Bridge & Tunnel Authority, 1-1-21, 6.125% 3.2% Metropolitan Transportation Authority, 11-15-34, 5.000% 3.0% Puerto Rico Sales Tax Financing Authority, 8-1-32, Zero 2.7% Long Island Power Authority, 4-1-39, 5.750% 2.7% New York City Municipal Water Finance Authority, 6-15-20, Zero 2.5% New York Local Assistance Corp., 4-1-17, 5.500% 2.4% Upper Mohawk Valley Regional Water Finance Authority, 4-1-22, Zero 2.3% Sector Composition General Obligation Bonds 1% Airport 7% Revenue Bonds Transportation 5% Education 14% Facilities 3% Water & Sewer 12% Tobacco 3% Health Care 11% Pollution 1% Development 8% Other Revenue 23% Utilities 8% Short-Term Investments & Other 4% Quality Composition AAA 13% AA 31% A 21% BBB 20% BB 5% Not Rated 6% Short-Term Investments & Other 4% 1 As a percentage of net assets on 5-31-11. Cash and cash equivalents not included in Top 10 Holdings. 2 As a percentage of net assets on 5-31-11. 3 Investments focused on one sector may fluctuate more widely than investments across various sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 4 Ratings are from Moody’s Investor Services, Inc. If not available, we have used S&P ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. “Not Rated” securities are those with no ratings available. They may have internal ratings similar to those shown. All are as of 5-31-11 and do not reflect subsequent downgrades, if any. Annual report | New York Tax-Free Income Fund 11 Fund’s investments As of 5-31-11 Maturity Rate (%) date Par value Value Municipal Bonds 95.68% (Cost $55,400,139) New York 81.90% Albany Parking Authority Auto Parking Revenue, Prerefunded to 7-15-11, Series A 5.625 07-15-25 $385,000 391,403 Albany Parking Authority Auto Parking Revenue, Series A 5.625 07-15-25 365,000 365,858 Brooklyn Arena Local Development Corp. Barclays Center Project 6.375 07-15-43 1,000,000 1,011,460 Chautauqua Asset Securitization Corp. Tobacco Settlement 6.750 07-01-40 1,000,000 878,810 City of New York, Series E-1 6.250 10-15-28 500,000 570,295 Herkimer County Industrial Development Agency Flots Adult Home, Series A 5.500 03-20-40 970,000 1,005,434 Long Island Power Authority Electric, Power & Light Revenues, Series A 5.750 04-01-39 1,500,000 1,604,145 Long Island Power Authority Electric, Power & Light Revenues, Series A 6.000 05-01-33 1,000,000 1,096,840 Metropolitan Transportation Authority Transit Revenue, Series A 5.250 11-15-28 1,000,000 1,057,410 Metropolitan Transportation Authority Transit Revenue, Series B 5.000 11-15-34 1,750,000 1,781,360 Monroe Newpower Corp. Electric, Power & Light Revenues 5.100 01-01-16 1,000,000 1,024,070 Nassau County Industrial Development Agency North Shore Health Systems Project, Series A 6.250 11-01-21 275,000 276,881 New York City Industrial Development Agency 7 World Trade Center, Series A 6.250 03-01-15 2,000,000 2,008,040 New York City Industrial Development Agency Airis JFK I LLC Project, Series A AMT 5.500 07-01-28 1,000,000 864,320 New York City Industrial Development Agency Brooklyn Navy Yard Cogeneration Partners AMT 5.650 10-01-28 1,000,000 778,510 New York City Industrial Development Agency Lycee Francais De NY Project, Series A (D) 5.375 06-01-23 1,000,000 1,016,170 New York City Industrial Development Agency Polytechnic University Project (D) 5.250 11-01-27 1,000,000 994,520 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01-01-21 1,000,000 1,046,010 12 New York Tax-Free Income Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value New York (continued) New York City Municipal Water Finance Authority Water Revenue, Series A 5.750 06-15-40 $1,000,000 $1,091,050 New York City Municipal Water Finance Authority Water Revenue, Series D Zero 06-15-20 2,000,000 1,484,100 New York City Municipal Water Finance Authority Water Revenue, Series FF-2 5.000 06-15-40 1,000,000 1,021,210 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06-15-39 1,000,000 1,022,560 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 5.500 01-15-39 1,000,000 1,048,740 New York City Transitional Finance Authority Income Tax Revenue, Series A (Zero Coupon steps up to 14.000% on 11-1-11) Zero 11-01-29 1,000,000 994,240 New York Liberty Development Corp. 5.625 07-15-47 1,000,000 1,002,980 New York Local Assistance Corp. Sales Tax Revenue, Series C 5.500 04-01-17 1,225,000 1,435,309 New York State Dormitory Authority City University, Prerefunded to 7-1-11, Series A 5.250 07-01-31 130,000 130,542 New York State Dormitory Authority General Purpose, Series E 5.000 02-15-35 1,000,000 1,029,810 New York State Dormitory Authority Miriam Osborn Memorial Home Association, Series B (D) 6.875 07-01-25 750,000 797,070 New York State Dormitory Authority Mount Sinai School of Medicine 5.125 07-01-39 1,000,000 990,400 New York State Dormitory Authority North Shore Long Island Jewish Group, Prerefunded to 5-1-13 5.375 05-01-23 1,000,000 1,093,740 New York State Dormitory Authority Orange Regional Medical Center 6.125 12-01-29 750,000 705,937 New York State Dormitory Authority Rockefeller University, Series A 5.000 07-01-41 1,000,000 1,032,390 New York State Dormitory Authority State University Education Facilities, Series A (D) 5.250 05-15-15 1,000,000 1,096,490 New York State Dormitory Authority State University Education Facilities, Series A 5.500 05-15-19 2,000,000 2,317,100 New York State Environmental Facilities Corp. Water Revenue, Series A 5.000 06-15-34 1,000,000 1,034,080 Oneida County Industrial Development Agency Hamilton College Project, Series A (D) Zero 07-01-29 5,330,000 2,155,345 Onondaga County Industrial Development Agency AMT 6.125 01-01-32 1,000,000 879,610 Orange County Industrial Development Agency Arden Hill Care Center, Series C 7.000 08-01-31 500,000 428,150 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10-01-19 1,500,000 1,385,850 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12-01-36 1,000,000 1,003,010 See notes to financial statements Annual report | New York Tax-Free Income Fund 13 Maturity Rate (%) date Par value Value New York (continued) Suffolk County Industrial Development Agency Huntington Hospital Project, Series B 6.000 11-01-22 $1,000,000 $1,019,220 Triborough Bridge & Tunnel Authority Highway Revenue Tolls, Escrowed to Maturity, Series Y 6.125 01-01-21 1,500,000 1,932,675 Tsasc, Inc., Tobacco Settlement Prerefunded to 7-15-12, Series 1 5.500 07-15-24 670,000 702,227 Upper Mohawk Valley Regional Water Finance Authority Water Revenue (D) Zero 04-01-22 2,230,000 1,390,628 Westchester County Healthcare Corp. Senior Lien, Series A 6.000 11-01-30 1,150,000 1,150,069 Puerto Rico 10.43% Puerto Rico Aqueduct & Sewer Authority Water Revenue (D)(P) 11.227 07-01-11 1,000,000 1,009,720 Puerto Rico Public Building Authority Lease Revenue, Series A (D) 6.250 07-01-12 1,110,000 1,159,917 Puerto Rico Public Finance Corp. Prerefunded to 2-1-12, Series E 5.500 08-01-29 1,005,000 1,039,632 Puerto Rico Sales Tax Financing Authority Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08-01-32 2,000,000 1,628,460 Puerto Rico Sales Tax Financing Corp. 5.000 08-01-35 1,000,000 936,050 Puerto Rico Sales Tax Financing Corp., Series C 5.375 08-01-38 500,000 486,390 Virgin Islands 2.52% Virgin Islands Public Finance Authority, Series A 6.750 10-01-37 1,000,000 1,044,780 Virgin Islands Public Finance Authority, Series A1-1 5.000 10-01-29 500,000 465,850 Guam 0.83% Guam Government, Series A 5.750 12-01-34 500,000 499,360 Par value Value Short-Term Investments 3.30% (Cost $1,982,000) Repurchase Agreement 3.30% Repurchase Agreement with State Street Corp. dated 5-31-11 at 0.010% to be repurchased at $1,982,001 on 6-1-11, collateralized by $1,530,000 Federal Home Loan Mortgage Corp., 6.750% due 3-15-31 (valued at $2,023,425 including interest) $1,982,000 1,982,000 Total investments (Cost $57,382,139) † 98.98% Other assets and liabilities, net 1.02% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. 14 New York Tax-Free Income Fund | Annual report See notes to financial statements Notes to Schedule of Investments AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of the following companies: Insurance coverage As a % of total investments ACA Financial Guaranty Corp. 4.73% Ambac Financial Group, Inc. 4.29% National Public Finance Guarantee Insurance Company 7.17% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. † At 5-31-11, the aggregate cost of investment securities for federal income tax purposes was $57,271,629. Net unrealized appreciation aggregated $2,126,598, of which $3,102,749 related to appreciated investment securities and $976,151 related to depreciated investment securities. The Fund had the following sector composition as a percentage of total net assets on 5-31-11: General Obligation Bonds 1% Revenue Bonds Education 14% Water & Sewer 12% Health Care 11% Development 8% Utilities 8% Airport 7% Transportation 5% Facilities 3% Tobacco 3% Pollution 1% Other Revenue 23% Short-Term Investments & Other 4% See notes to financial statements Annual report | New York Tax-Free Income Fund 15 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-11 This Statement of Assets and Liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $57,382,139) $59,398,227 Cash 603 Receivable for fund sharessold 10,154 Interestreceivable 808,745 Other receivables and prepaidexpenses 9,930 Totalassets Liabilities Payable for fund sharesrepurchased 97,973 Distributionspayable 54,679 Payable toaffiliates Accounting and legal servicesfees 1,261 Transfer agentfees 3,457 Distribution and servicefees 6,740 Trustees’fees 3,428 Managementfees 94 Other liabilities and accruedexpenses 48,702 Totalliabilities Netassets Capital paid-in $57,866,117 Undistributed net investmentincome 20,062 Accumulated net realized gain oninvestments 109,058 Net unrealized appreciation (depreciation) oninvestments 2,016,088 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($49,898,784 ÷ 4,180,509shares) $11.94 Class B ($2,144,035 ÷ 179,598shares) 1 $11.94 Class C ($7,968,506 ÷ 667,479shares) 1 $11.94 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $12.50 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. 16 New York Tax-Free Income Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-11 This Statement of Operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $3,284,841 Expenses Investment management fees (Note4) 311,913 Distribution and service fees (Note4) 261,694 Accounting and legal services fees (Note4) 9,445 Transfer agent fees (Note4) 47,948 Trustees’ fees (Note4) 5,692 State registrationfees 7,855 Printing andpostage 8,603 Professionalfees 51,198 Custodianfees 12,133 Registration and filingfees 19,558 Other 9,414 Totalexpenses Less expense reductions (Note4) (74,164) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized loss oninvestments (11,832) Change in net unrealized appreciation (depreciation) ofinvestments (1,584,978) Net realized and unrealizedloss Increase in net assets fromoperations See notes to financial statements Annual report | New York Tax-Free Income Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 5-31-11 5-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $2,613,552 $2,578,663 Net realized gain(loss) (11,832) 90,793 Change in net unrealized appreciation(depreciation) (1,584,978) 3,013,989 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (2,160,862) (2,189,305) ClassB (87,536) (135,730) ClassC (281,845) (235,815) Totaldistributions From Fund share transactions (Note5) Total increase(decrease) Netassets Beginning ofyear 64,392,073 57,510,124 End ofyear Undistributed net investmentincome 18 New York Tax-Free Income Fund | Annual report See notes to financial statements Financial highlights The Financial Highlights show how the Fund’s net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 5-31-11 5-31-10 5-31-09 1 8-31-08 8-31-07 8-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 2 0.52 0.51 0.38 0.51 0.52 0.52 Net realized and unrealized gain (loss) oninvestments (0.28) 0.60 (0.36) (0.07) (0.37) (0.21) Total from investmentoperations Lessdistributions From net investmentincome (0.50) (0.51) (0.38) (0.51) (0.52) (0.52) Net asset value, end ofyear Total return (%) 3 4 4 5 4 4 4 Ratios and supplementaldata Net assets, end of year (inmillions) $50 $54 $46 $44 $40 $43 Ratios (as a percentage of average net assets): Expenses beforereductions 1.08 1.10 1.19 1.04 1.03 1.03 Expenses net of feewaivers 0.96 1.10 1.19 1.04 1.03 1.03 Net investmentincome 4.31 4.27 4.50 6 4.28 4.22 4.20 Portfolio turnover (%) 9 7 22 25 17 32 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. See notes to financial statements Annual report | New York Tax-Free Income Fund 19 CLASS B SHARES Periodended 5-31-11 5-31-10 5-31-09 1 8-31-08 8-31-07 8-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 2 0.43 0.42 0.32 0.43 0.43 0.43 Net realized and unrealized gain (loss) oninvestments (0.28) 0.61 (0.36) (0.07) (0.37) (0.21) Total from investmentoperations Lessdistributions From net investmentincome (0.42) (0.42) (0.32) (0.43) (0.43) (0.43) Net asset value, end ofyear Total return (%) 3 4 4 5 4 4 4 Ratios and supplementaldata Net assets, end of year (inmillions) $2 $3 $6 $8 $11 $14 Ratios (as a percentage of average net assets): Expenses beforereductions 1.77 1.80 1.89 1.74 1.73 1.73 Expenses net of feewaivers 1.66 1.80 1.89 1.74 1.73 1.73 Net investmentincome 3.59 3.57 3.80 6 3.57 3.52 3.50 Portfolio turnover (%) 9 7 22 25 17 32 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. CLASS C SHARES Periodended 5-31-11 5-31-10 5-31-09 1 8-31-08 8-31-07 8-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 2 0.43 0.43 0.32 0.43 0.43 0.43 Net realized and unrealized gain (loss) oninvestments (0.28) 0.60 (0.36) (0.07) (0.37) (0.21) Total from investmentoperations Lessdistributions From net investmentincome (0.42) (0.42) (0.32) (0.43) (0.43) (0.43) Net asset value, end ofyear Total return (%) 3 4 4 5 4 4 4 Ratios and supplementaldata Net assets, end of year (inmillions) $8 $8 $6 $3 $4 $3 Ratios (as a percentage of average net assets): Expenses beforereductions 1.78 1.80 1.89 1.74 1.73 1.73 Expenses net of feewaivers 1.66 1.80 1.89 1.74 1.73 1.73 Net investmentincome 3.61 3.56 3.79 6 3.57 3.51 3.50 Portfolio turnover (%) 9 7 22 25 17 32 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 20 New York Tax-Free Income Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock New York Tax-Free Income Fund (the Fund) is a diversified series of John Hancock Tax-Exempt Series Fund (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income, consistent with preservation of capital, that is exempt from federal, New York State and New York City personal income taxes. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
